Case 1:19-cr-00395-PKC Document 97 Filed 09/08/20 Page 1 of 1
Case 1:19-cr-00395-PKC Document 96-1 Filed 09/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, > 19-cr-395 (PKC)
VS.
VANCE COLLINS and RAMON RAMIREZ,

Defendants.

ae

 

—
[PROPOSED] ORDER

Upon the request of defendant Vance Collins, by his counsel Eric R. Breslin, Esq., and
with good cause shown, it is hereby

ORDERED that the Essex County Department of Corrections, the Essex County
Correctional Center—Newark, NJ and the United States Marshals Service, accept the following
clothing for Mr. Vance Collins, Register Number 207-583-920, to wear for appearances at trial
commencing on October 14, 2020 and continuing thereafter:

I. two ties;
2, one sport coat;
3. three button-down shirts;
4. three undershirts;
5. one belt;
6, three pairs of slacks;
7. three pairs of socks; and
8. one pair of shoes.
IT IS SO ORDERED.

Dated: New York, New York
September i 2020

 

 

HON. P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

DM1\11395963.4

 
